Terral, <J.,
delivered the opinion of the court.
McOarlie sued Atkinson in the circuit court of Pike county in the sum of $84,000 damages for a libel in saying of him, in a letter to W. C. Hurt Tobacco Company, of Danville, Ya.; “that he (McOarlie) was not safe for a credit of $125, and that he had never paid, his debts;” to a plea of the statute of limitations of one year, the plaintiff replied that defendant had fraudulently concealed said cause of action until within one year before suit brought. A demurrer to said replication being sustained, the plaintiff appeals.
The libel in this case was not complete until the letter containing the matter complained of was received at Danville, Va., by the W. C. Hurt Tobacco Company, and was there opened and read by some member of that company.
It is impossible to predicate a concealment of the publica*599tion of the contents of the letter of any act of the defendant in Mississippi.
The sending of the letter to Danville through the mail was a condition without, which its contents could not have been published there, but such sending of the letter by mail could not constitute a fraudulent concealment of the contents of the letter or of the publication of such contents at Danville, Va.
We see no ground for the contention of the appellant; the cases cited by him are not pertinent to the facts of this case.
It is said that fraud does not affect the statute of limitation in this respect. Wilson v. Ivy, 82 Miss., 233. And the sending of libelous matter by mail to another state where the letter is opened and read, though the communication of the contents of the letter to the addressee in the foreign state may constitute a cause of action, yet there is nothing in the transaction by which we could attribute to the writer a concealment of the cause of action.

The action of the circuit court is affirmed.